AFFIRM; and Opinion Filed July 10, 2013.




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-13-00497-CV

                     IN THE INTEREST OF A.T., A CHILD, Appellant

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. 12-00305-W

                                           OPINION
                           Before Justices Moseley, O’Neill, and Lewis
                                   Opinion by Justice O’Neill
       Mother and Father appeal the trial court’s judgment terminating their parental rights to

A.T. Both parents argue the evidence is factually insufficient to support the trial court’s finding

(1) they knowingly placed or allowed A.T. to remain in conditions or surroundings that

endangered the physical or emotional well-being of A.T. or (2) they engaged in conduct or

knowingly placed the child with persons who engaged in conduct that endangers the physical or

emotional well-being of A.T. They further argue the evidence is factually insufficient to support

a finding that termination of parental rights is in A.T.’s best interest. We affirm the trial court’s

judgment.

                                           Background

       Father and Mother have three children together. Two of their children live in Joplin,

Missouri and are in the care of someone else. A.T. was born February 28, 2012.
       On March 13, 2012, CPS received a referral regarding neglectful supervision of A.T. due

to conditions at a hotel room. Sonya Garza, a CPS investigator, went to the hotel room and took

officers from the Irving police department because she received information Mother and Father

could become violent. After knocking on the door and explaining to Mother and Father why she

was there, Garza said they became belligerent.

       When Garza entered the hotel room, she immediately noticed the room was in disarray.

She described it as “filthy, trash on the floor, you got clothes mixed in with dirty clothes, feces.”

Father admitted at trial they had two dogs and a cat living in the hotel room, but he and Mother

denied the presence of any animal feces. Garza testified animal feces were present in the room,

and the room had a “very bad odor.” In addition to the smell of feces, she said she could smell

mold. Both parents testified an overflowing toilet cased the odor in the room, and they claimed

maintenance knew about the situation.

       Father also admitted to the presence of loose tobacco in the room because they “rolled

their own cigarettes.” Garza observed cigarette butts on a table and on the floor.

        Garza did not observe a crib for A.T. or any other baby supplies. When an officer asked

Mother what she was feeding A.T., Mother produced a can of milk.

       Mother and Father initially refused to talk with Garza in the hotel room. When they

finally agreed, Garza noticed they “had extremely bad body odor.” Their teeth were “extremely

dirty, filthy with yellow stain, film.” When Garza asked why the room was in such disarray,

Mother said it was because she had given birth two weeks earlier. She later testified they

planned to clean the room right after they got up that morning, but CPS and the police arrived

and woke them up before they had a chance to clean. Garza testified she did not see any

cleaning products in the room.




                                                 –2–
        Garza testified the environment was a danger to A.T. because the room was “completely

filthy” . . . “just deplorable conditions.” She admitted, however, that when she saw A.T., he was

not underweight and did not have any bites or bruises on him. Further, she did not observe any

feces on A.T. or on the bed where he slept with his parents.

        Pedro Lopez, another CPS worker, set up services for Mother and Father. He also

supervised the majority of Mother and Father’s visits with A.T. He testified they exhibited

“extremely poor hygiene” to the point other coworkers complained about the odor they left

behind in a room. Lopez said he started putting Carmex underneath his nose to suppress some of

the smell. While he could not identify the odor with certainty, he said it was possibly some type

of animal urine. Lopez admitted he never spoke directly to Mother and Father about their body

odor.

        He did, however, discuss them smelling of smoke. A.T. suffered from a constant upper-

respiratory infection, and CPS believed the exposure to smoke was negatively affecting A.T.’s

breathing. Lopez described a time when the daycare had to bathe A.T. upon his return from a

visit with his parents because he smelled of smoke and “came back so filthy.” He also noted

three occasions when the parents smoked cigarettes outside before coming in for their visit with

A.T.

        Lopez agreed Mother and Father interacted appropriately with A.T. during their visits.

However, he also testified they canceled at least ten visits and had been late to at least seven. He

further observed a few occasions when Mother incorrectly mixed A.T.’s bottle even after Lopez

reminded her of the correct amount of water to add.

        Tiffany McFarland also observed five of the parent-child visits between Mother, Father,

and A.T. While she testified the parents interacted appropriately with A.T. and appeared to love

him, she had concerns about their poor hygiene and their inability to take corrective criticism.

                                                –3–
She observed dirty spots on their clothes and said this was a concern because A.T. is always

touching things.   She was uncomfortable with the thought of A.T. touching the unknown

substances and then putting his hands in his mouth.

       A.T. was in a foster-to-adopt household and Lopez described the home as very clean,

with everything in order. A.T. had his own room. He described the foster parent as “[being] on

top of all of [A.T.’s] medical needs.”

       In contrast, Mother and Father told the court that if A.T. was taken away from them, they

wanted him to go to the Marks family. Mother met Mr. Marks outside a gas station when Mr.

Marks was walking his dog. She said they immediately became best friends and are like family.

       The Marks participated in a home study, but CPS did not recommend them as an option

for A.T. They lived in a three-bedroom apartment with four other family members. They also

had multiple animals living in the apartment. The investigator stated “the home environment is

not safe for a small child due to the unsanitary living conditions,” which included animal feces

on the floors. Mr. Marks reported self-harming behaviors, likely the result of his posttraumatic

stress disorder. Neither Mr. nor Mrs. Marks worked, but relied on social security and disability.

       The trial court ruled that it was in the best interest of A.T. to grant the State’s request for

termination “on D and E grounds as well as best interest grounds” and named CPS the permanent

managing conservator. This appeal followed.

                           Standard of Review and Applicable Law

       A trial court may terminate the parent-child relationship if the fact-finder determines that:

(1) a parent committed one or more of the enumerated statutory acts in section 161.001(1) of the

family code, and (2) termination is in the best interest of the child. TEX. FAM. CODE ANN.

§161.001(1), (2) (West 2012). Both elements must be established; termination may not be based




                                                –4–
solely on the best interest of the child. In re M.C.T., 250 S.W.3d 161, 168 (Tex. App.—Fort

Worth 2008, no pet.).

       Termination of parental rights is a drastic remedy and is of such weight and gravity that

due process requires the petitioner to justify termination by clear and convincing evidence. TEX.

FAM. CODE ANN. §161.001. “Clear and convincing evidence” is the “measure or degree of proof

that will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established. See In re M.V., 343 S.W.3d 543, 546 (Tex. App.—Dallas

2011, no pet.).

       On appeal, we apply a standard of review that reflects this burden of proof. Id. In

conducting a factual sufficiency review, we must give due deference to any evidence the fact-

finder could reasonably have found to be clear and convincing. Id.; see also In re J.F.C., 96
S.W.3d 256, 266 (Tex. 2002). We consider whether the disputed evidence is such that a

reasonable fact-finder could not have resolved the disputed evidence in favor of its finding. In re

M.V., 343 S.W.3d at 546. If the disputed evidence is so significant that a fact-finder could not

reasonably have formed a firm belief or conviction, then the evidence is factually insufficient.

Id.

       The trial court determined Mother and Father knowingly placed or knowingly allowed

A.T. to remain in conditions or surroundings which endangered his physical or emotional well-

being and that they knowingly placed A.T. with persons who engaged in conduct which

endangered A.T.’s physical and emotional well-being.               See TEX. FAM. CODE ANN.

§161.001(1)(D), (E). “Endanger” means to expose to loss or injury, to jeopardize; it is not

necessary that the conduct be directed at the child or that the child actually suffers injury. In re

M.V., 343 S.W.3d at 546.




                                                –5–
       Under subsection (D), it is necessary to examine evidence related to the environment of

the child to determine if the environment was the source of the endangerment to the child’s

physical or emotional well-being. In re M.C.T., 250 S.W.3d at 168. To support a finding of

endangerment, the parent’s conduct does not necessarily have to be directed at the child nor is

the child required to suffer injury. Id. at 168–69.

       Under subsection (E), the relevant inquiry is whether evidence exists that the

endangerment of the child’s physical or emotional well-being was the direct result of the parent’s

conduct, including acts, omissions, and failures to act. Id. Termination under subsection (E)

must be based on more than a single act or omission; a voluntary, deliberate, and conscious

course of conduct by the parent is required. Id.

       When deciding whether termination is in the best interest of a child, the following factors

are considered: (1) the desires of the child; (2) the emotional and physical needs of the child now

and in the future; (3) the emotional and physical danger to the child now and in the future; (4) the

parental abilities of the individuals seeking custody; (5) the programs available to assist these

individuals to promote the best interest of the child; (6) the plans for the child by these

individuals or by the agency seeking custody; (7) the stability of the home or proposed

placement; (8) the acts or omissions of the parent which may indicate that the existing parent-

child relationship is not a proper one; and (9) any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These factors are not exhaustive, and

some factors may be inapplicable to some cases. See In re C.H., 89 S.W.3d 17, 27 (Tex. 2002).

Furthermore, undisputed evidence of just one factor may be sufficient in a particular case to

support a finding that termination is in the best interest of the child. Id. On the other hand,

presence of scant evidence relevant to each factor will not support such a finding. Id.




                                                –6–
                                            Discussion

       Because the evidence pertaining to subsections 161.001(1)(D) and (E) are interrelated,

we conduct a consolidated review. See, e.g., In re M.C.T., 250 S.W.3d at 169; In re T.N.S., 230
S.W.3d 434, 439 (Tex. App.—San Antonio 2007, no pet.). Mother and Father both argue the

evidence is factually insufficient to support termination because (1) although the condition of the

hotel room was less than ideal, it does not support termination; (2) the evidence does not show

they deliberately, voluntarily, or consciously placed A.T. with anyone who endangered him; (3)

the real problem was the mental deficiency of both parents; however, termination was not sought

on this ground; and (4) parental rights should not be terminated because of smelling like smoke

or other offensive body odor. We disagree with Mother’s and Father’s arguments.

       Unsanitary conditions can quality as surroundings that endanger a child. See In re

C.L.C., 119 S.W.3d 382, 393 (Tex. App.—Tyler 2003, no pet.). Here, the evidence showed A.T.

was living in “deplorable” and “just filthy” conditions two weeks after his birth. The room was

in complete disarray, clean clothes were mixed in with dirty clothes, and animal feces were

visible on the floor. Moreover, the room smelled of smoke, mold, urine, and feces. Other than

the can of milk Mother produced when asked what she was feeding A.T., there were no other

baby care essentials such as a crib, diapers, or cleaning supplies in the room.

       Mother agreed the room needed to be cleaned but thought it was “pretty safe.” Later

when showed pictures of the room, she admitted “this is not good, no.” Father admitted all the

clutter in the room was a potential fire hazard. He also admitted that loose tobacco was sitting

on a table because they rolled their own cigarettes.

       Both parents readily acknowledged the condition of the room but made excuses that they

planned on cleaning it the morning before CPS arrived, and the smell was really due to an

overflowing toilet that maintenance had failed to fix. When Father was asked why he did not

                                                –7–
clean the room himself, he claimed the hotel management would not let him use a vacuum.

Thus, despite recognizing the hotel room was not fit for a newborn, neither parent took any

affirmative steps to try and remedy the deplorable conditions.

       In addition to the condition of the room, both parents acknowledged they were possibly

putting A.T. in a dangerous situation by co-sleeping. Specifically, Mother admitted co-sleeping

was dangerous, but she did it anyway. Father said he learned from parenting classes it was

unsafe, but he did not think he endangered A.T. because they kept the pillows and blankets away

from his face.

       While perhaps not a sole reason supporting termination, Mother’s and Father’s poor

hygiene must certainly be considered. Several witnesses testified to their overwhelming body

odor, to the point they left a scent after leaving a room. On at least one occasion, day care

workers reported it was necessary to bathe A.T. when he returned from a visit with Mother and

Father, which indicated their poor hygiene was in fact impacting A.T. Moreover, a CPS worker

expressed concern about Mother’s and Father’s dirty clothes. Because A.T. constantly put things

in his mouth, she was afraid he might touch the unknown substances on their clothes and then

put them in his mouth.

       Evidence also supports Mother and Father hesitated in considering A.T.’s medical needs.

Father and Mother initially expressed a negative reaction when told A.T. needed to wear a

helmet because of a lump in his skull. They said “a boy does not need a helmet.”

       Accordingly, considering the record as a whole, the fact-finder could reasonably form a

firm conviction or belief Mother and Father violated subsections 161.001(1)(D) and (E) by

knowingly allowing A.T. to remain in conditions that endangered his physical and emotional

well-being and knowingly placing A.T. with a person who engaged in conduct that endangered

his emotional and physical well-being.

                                               –8–
       In reaching this conclusion, we reject both Mother’s and Father’s argument as to their

mental capacity. Mother’s IQ composite test was 62, which “falls into the Lower Extreme range

of general intelligence.” She asserts that her low IQ rendered her incapable of knowing and

recognizing any danger to A.T. We disagree. Courts have held that limited mental capacity does

not, as a matter of law, negate a parent’s ability to knowingly neglect their child. See In re

L.S.R., 60 S.W.3d 376, 381 (Tex. App.—Fort Worth 2001, pet. denied), disapproved of on other

grounds by In re J.F.C., 96 S.W.3d 256 (Tex. 2002); E.L.B. v. Tex. Dep’t of Human Servs., 732
S.W.2d 785, 787 (Tex. App.—Corpus Christi 1987, no writ) (“We will not assume that the

person with the mental capacity of an eight-year-old is incapable of knowledge or awareness that

these living conditions were dangerous to the physical and emotional well-being of these small

children.”). Thus, her argument is without merit. As to Father, he scored a composite IQ score

of 92, which fell in the average intelligence category; therefore, any argument as to his “limited

mental abilities” is untenable. We overrule Mother’s and Father’s first and second issues.

       We now consider whether termination of parental rights was in A.T.’s best interest. A.T.

was too young at the time of trial to articulate his desires; therefore, the first Holley factor is

inapplicable.

       As to the second factor, Mother and Father both showed an inability to provide for A.T.’s

physical and emotional needs. They expressed an initial reluctance to use a helmet to correct a

cranial lump, and neither quit smoking despite A.T.’s constant upper-respiratory infections. A

further concern is Mother’s inability to read. She admitted she relied on Father to help her, but

the possibility exists Father may not be present during a situation that requires Mother to read,

such as administering the correct dose of medicine to A.T. Mother also had difficulty on three

occasions correctly mixing A.T.’s bottles. Furthermore, she admitted she was concerned A.T.




                                               –9–
may have been subjected to more shots than necessary because she could not find his shot

records.

          The emotional and physical danger to A.T. now and in the future likewise supports

termination. As detailed above, Mother and Father took a newborn to a filthy hotel room. They

admitted to co-sleeping despite knowing the potential danger. Their poor hygiene was a danger

to A.T.

          The record also indicates they moved from place to place with some frequency after

A.T.’s removal, and at one time, they lived with the Marks family. The condition of the Marks’

household, as noted in their home study, was filthy and likewise had animal feces in the rooms.

          Moreover, the home study noted concerns about the mental stability of Mr. and Mrs.

Marks. Yet, these were the people Mother and Father considered “like family,” and their only

true support in Texas. It is reasonable to consider that Mother’s and Father’s “support system”

could be detrimental to A.T.’s emotional and physical well-being. Mother herself even admitted

she had no close relationships with anyone else in Texas besides the Marks. She said she did not

think it was important to develop more relationships because she does not trust people.

          As to the fourth factor, we agree the record shows Mother and Father interacted

appropriately with A.T. during visits, which shows some positive parenting ability on their part.

However, the record also indicates they missed many visits with A.T., stepped outside to smoke

before visits despite A.T.’s congestion problems, and Mother did not believe the parenting

classes taught her anything she did not already know.

          The evidence introduced at trial did not specifically address the fifth factor, which

concerns any programs available to assist Mother and Father in promoting the best interest of

A.T. The evidence, however, did show they failed to complete the recommended life skills class




                                              –10–
prior to trial. And as discussed above, Mother and Father did not have any support in Texas

other than the Marks family.

         As to the sixth factor, which involves evidence regarding the parties’ plans for A.T.,

Father did not testify as to his future plans for him. Mother, however, testified she wanted him

to “grow up and be happy.” She said her immediate plans were to take him to a hotel room

(different from the one he was originally removed) and shortly thereafter move to an apartment

through a second-chance program. She had not considered schools yet because A.T. was too

young.

         The Department of Family and Protective Services intended for A.T. to be adopted by a

foster parent. The foster home had a room for A.T. and was described as very clean. The foster

parent did not smoke and was attentive to A.T.’s medical needs.

         The seventh factor, the stability of the proposed placement, weighs heavily against

Mother and Father. They do not have a stable home, but rather have lived in various motels and

apartments since A.T.’s removal. Neither parent has stable employment. Mother testified she

has never worked a day in her life but lives on social security and food stamps. She claimed

Father would be getting a job soon because he had applied to Pizza Inn and Pizza Hut. Father

testified he worked as an evangelist and his salary varied depending on how much a church was

willing to pay him. He also receives social security.

         Additionally, Mother voluntarily gave up custody of her two oldest children from a

previous marriage to relatives. While living in Missouri, Mother and Father had their two older

children removed by CPS. Given their history of not providing for their other children, the court

could reasonably determine they were unlikely to provide stability to A.T.

         The parents’ acts and omissions indicating the existing parent-child relationship is

improper have been adequately detailed. Finally, the last Holley factor to consider is any excuse

                                              –11–
by the parents for their acts or omissions. Father did not provide any excuses to the court, and

his attempt to argue on appeal that he has limited mental capacity is without merit. While the

court could consider Mother’s low IQ, this alone does not weigh heavily against a finding of

termination. See In re L.S.R., 60 S.W.3d at 381; E.L.B., 732 S.W.2d at 787.

       Considering the record as a whole, clear and convincing evidence supports the trial

court’s determination that termination of parental rights was in A.T.’s best interest. We overrule

Mother’s and Father’s third issue.

                                           Conclusion

       Having determined the evidence supports the trial court’s ruling that Mother and Father

violated sections 161.001(1)(D) and (E) of the family code and termination is in the best interest

of A.T., we affirm the trial court’s judgment. See TEX. FAM. CODE ANN. §161.001(1), (2).




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE

130497F.P05




                                              –12–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF A.T., A CHILD                       On Appeal from the 304th Judicial District
                                                       Court, Dallas County, Texas
No. 05-13-00497-CV                                     Trial Court Cause No. 12-00305-W.
                                                       Opinion delivered by Justice O’Neill,
                                                       Justices Moseley and Lewis participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that the State recover its costs of this appeal from appellants Tony
Tripoli and Tina Tripoli.


Judgment entered this 10th day of July, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE




                                                –13–